United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-26
Issued: September 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2009 appellant filed a timely appeal of a March 20, 2009 decision of
the Office of Workers’ Compensation Programs denying her recurrence of disability claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning May 21,
2007 causally related to her accepted employment injury.
FACTUAL HISTORY
On October 29, 2002 appellant, then a 45-year-old mail clerk, filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome due to repetitive use
of her hands and wrists from throwing mail and flats and keying on a computer at work.1 She
1

On July 6, 2002 appellant originally filed this as a traumatic injury claim. She refiled the claim as an
occupational disease after being advised by the Office regarding carpal tunnel syndrome claims.

stopped work on August 20, 2003 and returned to light duty on January 12, 2004. Initial medical
reports indicated bilateral carpal tunnel syndrome and pain and numbness in both hands. The
Office accepted appellant’s claim for bilateral carpal tunnel syndrome.
In a July 21, 2003 report, Dr. Peter Bronec, a Board-certified neurosurgeon, noted that
appellant developed hand numbness and tingling on June 29, 2002 that progressed to pain, left
worse than right. He indicated that an electromyogram (EMG) of both arms performed on
August 7, 2002 was normal and that nerve conduction studies were consistent with bilateral
medial nerve entrapment at both wrists. Dr. Bronec found bilateral hand pain and paresthesias
consistent with carpal tunnel syndrome based on the nerve conduction studies. He also
questioned C7 or C8 distribution weakness and possible early ulnar neuropathy. Dr. Bronec
performed left carpal tunnel release on August 20, 2003 and right carpal tunnel release on
October 31, 2003. He continued submitting reports noting continued satisfactory resolution of
carpal tunnel syndrome status post carpal tunnel releases.
Appellant returned to limited duty on January 12, 2004 with restrictions including no
lifting over 20 pounds and no pulling or pushing over 10 pounds.
On October 17, 2004 Dr. Bronec indicated that all of appellant’s residuals had resolved
and that she would have permanent work-related restrictions.
On December 1, 2004 the Office issued a notice of proposed termination of appellant’s
wage-loss and medical compensation benefits finding that the medical evidence established that
her work-related injury had resolved and that she did not have any continuing disability of
residuals due to her accepted condition. In a January 12, 2005 decision, it terminated her
compensation benefits effective that day finding that she had not submitted any evidence to alter
the recommendation to terminate her compensation benefits.
Appellant submitted several physician’s assistants reports. A December 16, 2004 report
from Dr. Iqbal Singh, a Board-certified orthopedic surgeon, diagnosed bilateral carpal tunnel
syndrome.
On November 5, 2005 appellant requested reconsideration. In a November 16, 2005
statement, she requested that the Office reevaluate her case as testing during a neurology
appointment on December 16, 2004 revealed that appellant had carpal tunnel syndrome again in
both hands.
In a May 24, 2005 decision, the Office denied appellant’s reconsideration request without
a merit review finding the evidence was repetitive and not relevant.
Appellant requested reconsideration. In a November 16, 2005 statement, she noted
requesting reconsideration because of continued problems with her hands after surgery. In an
October 27, 2005 health care certification form, Dr. Clifford Wheeless III, a Board-certified
orthopedic surgeon, advised light duty with two consecutive days off to rest appellant’s hands.
On July 29, 2005 he opined that appellant had continued carpal tunnel syndrome with resulting
neuropathic pain. In a November 1, 2005 duty status report, Dr. Wheeless diagnosed chronic
bilateral carpal tunnel syndrome from repetitive movements. He advised that appellant could
work with restrictions.
2

In a January 27, 2006 decision, the Office denied modification of its May 24, 2005 merit
decision finding the evidence was insufficient to warrant modification of its prior decision.
In a November 8, 2006 statement, appellant requested reconsideration and asserted that
she had problems after her surgeries as they did not correct her bilateral hand problems. In a
November 2, 2006 report, Dr. Latonja Ivery, Board-certified in family medicine, indicated that
appellant had continued pain, numbness and tingling in both hands in the medial nerve
distribution. She noted that an EMG test on March 8, 2006 confirmed persistent bilateral carpal
tunnel syndrome and the development of right ulnar neuropathy of the fifth digit without
evidence of left ulnar neuropathy.
In a February 8, 2007 decision, the Office vacated its January 27, 2006 decision finding
that the new medical evidence supported that appellant’s current bilateral carpal tunnel syndrome
continued to persist. It also found that the evidence supported that appellant continued to be
capable of working full-time limited duty.
Appellant stopped work on May 21, 2007 asserting that her bilateral carpal tunnel
syndrome had worsened. Duty status reports dated May 21 and August 2, 2007 from Dr. Ivery
diagnosed chronic bilateral carpal tunnel syndrome and decreased muscle strength of both hands.
She noted this condition was exacerbated by work and that appellant was unable to work.
On June 19, 2007 the employing establishment indicated that it provided appellant work
within her restrictions.
On July 9, 2007 appellant filed a claim for compensation for the period May 21 to
July 9, 2007. In an August 17, 2007 report, Dr. Ivery noted that appellant had been off work
since May 21, 2007 as a result of the progression of her carpal tunnel symptoms. She also noted
that appellant had progressive pain and weakness in both hands, left greater than right.
In an August 29, 2007 decision, the Office denied appellant’s claim for compensation
between May 21 and July 9, 2007 finding that the medical evidence of record fails to support that
appellant was disabled during the claimed period.
In a report dated September 6, 2007, Dr. Marc Richard, a Board-certified orthopedic
surgeon, noted the history of injury as reported by appellant and reported that EMG studies
showed bilateral carpal tunnel syndrome. The EMG reports were not included. On
September 20, 2007 Dr. Richard reviewed an August 29, 2007 nerve conduction study that
revealed prolonged sensory only latencies of both medial nerves and no significant progressing
from the previous 2006 study. He noted that only the medial nerve was studied at the most
recent study and that clinical examination showed weakness in the ulnar nerve distribution
demonstrated by manual muscle testing. Dr. Richard recommended EMG and nerve conduction
studies for the entire upper extremity to rule out any concomitant or more proximal pathology.
Appellant requested a review of the written record on September 24, 2007. In support of
her request, she also submitted reports from Dr. Ivery dated between June 26, 2006 and
September 12, 2007 that diagnosed carpal tunnel syndrome. In a September 12, 2007 report,
Dr. Ivery noted that appellant had been off work since May 21, 2007 due to the progression of

3

carpal tunnel symptoms. She also noted that appellant was not working as she needed to rest her
hands in an attempt to remove any precipitating activity that contributed to her symptoms.
In an October 8, 2007 nerve conduction and EMG report, Dr. Gloria Liu, a Boardcertified physiatrist, found an abnormal study with evidence of bilateral mono-medial neuropathy
at the bilateral wrist consistent with carpal tunnel syndrome and only involved demyelination.
She noted no evidence of acute axonal loss and no electrodiagnostic evidence of cervical
radiculopathy. Dr. Liu recommended clinical correlation.
In a January 17, 2008 decision, an Office hearing representative affirmed the August 29,
2007 decision finding that the medical evidence failed to establish that appellant sustained a
recurrence of total disability on or after May 21, 2007 due to the accepted employment injury.
Appellant continued filing claims for compensation for the period between July 10, 2007
and January 8, 2009.
On October 17, 2008 Dr. Ivery noted that appellant had been off work since May 21,
2007 due to symptoms from progressive bilateral carpal tunnel syndrome. She noted the
symptoms began on March 8, 2005 and included sharp pain radiating from appellant’s hands up
to her arms with numbness, tingling and weakness in her hands and fingertips. Dr. Ivery
indicated that nerve conduction studies from 2004 and 2006 showed persistent neuropathy. She
also indicated that clinical and medical treatment failed to alleviate appellant’s symptoms.
Dr. Ivery noted continued stiffness of the hands with tingling in the hands and wrist while
holding a steering wheel or simple objects. She advised that appellant’s symptoms continued to
progress and because of this she was unable to return to work. Appellant continued to submit
treatment reports from Dr. Ivery.
On January 27, 2009 the Office advised appellant of the evidence necessary to establish
her recurrence of disability claim and allowed her 30 days to submit such evidence.
In a February 23, 2009 report, Dr. Ivery reiterated that appellant had been off work due to
carpal tunnel symptoms. She noted that even light-duty tasks including sorting mail,
keyboarding, writing and cutting were too painful for appellant and that her hand weakness
would not allow her to manipulate things effectively. Dr. Ivery opined that, due to the
progressive nature of appellant’s condition, she was not able to return to any meaningful work
that would involve use of her hands.
In a February 27, 2009 statement, appellant indicated that her current disability related to
her original work injury as her carpal tunnel syndrome had spontaneously worsened due to
exposure to work factors. She noted that, when she returned to work after surgery, her light
duties involved cutting out names and addresses off magazines and writing addresses on
envelopes which bothered her hands. Appellant further noted that six months after returning to
light duty she was also assigned to sort letters and flats and that her hand condition worsened
after performing these duties. She submitted a January 22, 2008 statement from Dr. Ivery
indicating that she had been off work since May 21, 2007 and that her prognosis was poor.
Dr. Ivery noted that appellant was currently unable to perform her work duties indefinitely. On
February 13, 2009 she noted appellant’s complaints of exacerbated pain and numbness from

4

light-duty work activities postsurgery. Dr. Ivery diagnosed carpal tunnel syndrome not improved
despite bilateral surgery.
On March 2, 2009 the employing establishment noted that it had sought to obtain updated
work restrictions from Dr. Ivery but that she had not been responsive.
In a March 20, 2009 decision, the Office denied appellant’s recurrence of disability claim
beginning May 21, 2007 finding that prior Office decisions had already denied compensation
beginning May 21, 2007.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 A “recurrence of disability” also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn (except when such
withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reduction-inforce), or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.3
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.4 To establish a change in the nature and extent of
the injury-related condition, there must be probative medical evidence of record. The evidence
must include a medical opinion, based on a complete and accurate factual and medical history,
and supported by sound medical reasoning, that the disabling condition is causally related to
employment factors.5
ANALYSIS
Appellant returned to limited-duty work as a mail clerk on January 12, 2004. She
claimed a recurrence of disability beginning May 21, 2007 due to her accepted bilateral carpal
tunnel injury. Therefore, appellant has the burden of proof to show a change in the nature and

2

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

3

K.C., 60 ECAB ___ (Docket No. 08-2222, issued July 23, 2009); 20 C.F.R. § 10.5(x).

4

K.S., 60 ECAB ___ (Docket No. 08-2105, issued February 11, 2009).

5

K.C., supra note 3.

5

extent of her injury-related condition or a change in the nature and extent of her limited-duty job
requirements.
In a February 23, 2009 report, Dr. Ivery opined that appellant was unable to return to
work due to the progressive nature of her carpal tunnel syndrome. She noted that appellant’s
work activities, which consisted of sorting mail, keyboarding, writing and cutting, were too
painful for appellant to perform. Although Dr. Ivery listed activities that caused appellant pain,
she did not explain how appellant experienced disability from a spontaneous change in her
accepted condition without an intervening injury or new exposure to the work environment that
caused the illness. She also failed to provide any evidence of bridging symptoms.6 Similarly, in
a September 12, 2007 report, Dr. Ivery indicated that appellant was not working in order to rest
her hands and in an attempt to remove any precipitating activities that contributed to her
symptoms. However, she did not provide medical rationale to explain how the current disability
was due to a spontaneous change in her accepted condition. As noted, medical evidence must
contain a rationalized opinion demonstrating that the disabling condition is causally related to
employment factors.7
In duty status reports dated May 21 and August 2, 2007, Dr. Ivery generally concluded
that appellant’s work exacerbated her condition and that she was unable to work. As she failed
to clearly explain how appellant’s disability was caused by a spontaneous change in the accepted
condition, her opinion is of little probative value.8 Likewise, in reports dated between
August 17, 2007 and October 17, 2008, Dr. Ivery broadly opined that appellant had been unable
to work since May 21, 2007 due to the progression of her carpal tunnel symptoms. Although she
described symptoms resulting from appellant’s condition, she did not provide medical rationale
to explain the reasons the disability was caused by the accepted employment condition.
Dr. Ivery’s reports dated September 12, 2007 and February 13, 2009 diagnosed carpal
tunnel syndrome but did not address the issue of appellant’s disability beginning May 21, 2007.9
Likewise, the reports of Drs. Richard and Liu described findings regarding appellant’s condition
but did not clearly address the issue of causal relationship.
Consequently, the medical evidence is insufficient to establish that appellant sustained a
recurrence of disability beginning May 21, 2007 due to her accepted employment injury.

6

See Mary A. Ceglia, 55 ECAB 626 (2004) (to establish that the claimed recurrence of the condition was caused
by the accepted injury, medical evidence of bridging symptoms between appellant’s present condition and the
accepted injury must support the physician’s conclusion of a causal relationship).
7

See supra note 5.

8

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (a medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale).
9

See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

6

Appellant may also establish a recurrence of disability by showing a disabling change in
the nature and extent of her limited-duty job requirements. On January 12, 2004 she returned to
limited duty as a mail clerk based on her current medical restrictions. On February 27, 2009
appellant indicated that her limited-duty activities involved cutting out names and addresses off
magazines and writing addresses on envelopes. She also indicated that six months after her
return to limited duty, she was also assigned to sort letters and flats. Appellant alleges that all of
these duties worsened her bilateral hand condition. However, she has not shown that her duties
were outside of her medical limitations and there is no evidence contemporaneous with the onset
of her claimed disability supporting that her duties were outside her established work restrictions
beginning May 21, 2007. In particular, appellant did not submit any evidence corroborating that
her limited-duty activities exceeded her work restrictions on lifting, pushing or pulling. As a
result, the factual evidence does not establish a disabling change in the nature and extent of
appellant’s limited-duty job requirements.
For these reasons, appellant has not met her burden of proof to establish that she
sustained a recurrence of disability on May 21, 2007 due to a disabling change in the nature and
extent of her injury-related condition or a disabling change in the nature and extent of her
limited-duty job requirements.
CONCLUSION
The Board finds that appellant has not sustained a recurrence of total disability beginning
May 21, 2007 causally related to her accepted employment injury.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 20, 2009 is affirmed.
Issued: September 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

